
	

113 HR 3065 IH: To repeal the War Powers Resolution.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3065
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Garrett
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the War Powers Resolution.
	
	
		1.Repeal of War Powers
			 ResolutionThe War Powers
			 Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.) is repealed.
		
